UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1765



JOHNNY HILTON-BEY,

                                            Plaintiff - Appellant,

          versus


UNITED STATES PATENT & TRADEMARK       OFFICE,
Disclosure Document Program,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-02-
4218-AMD, CA-03-1102-AMD)


Submitted:   October 22, 2003          Decided:     November 10, 2003


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Hilton-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Johnny Hilton-Bey (“Hilton”) appeals from the dismissal of his

civil action in which he alleged patent and trademark infringement

against the United States Patent and Trademark Office. The district

court dismissed Hilton’s claims without prejudice for lack of

subject matter jurisdiction. We have thoroughly reviewed the record

in   this   matter   and   conclude   that    we   are   without   appellate

jurisdiction for the same reasons stated by the district court.

See 28 U.S.C. § 1295(a)(1)(2000).            Accordingly, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   DISMISSED




                                      2